DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 3/15/2021”.  Applicant’s amendments of claims 1-6 and 8-11; cancellation of claims 16-20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-15 are pending wherein claims 1 and 11 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” “coupled” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “indicates a position in close proximity” “fastened together” respectively. Further note the limitation “contact/coupled” is being interpreted to include "direct contact/directly coupled" (no intermediate materials, elements or space disposed there between) and "indirect contact/indirectly coupled" (intermediate materials, elements or space disposed there between).

Claims 1-3, 5, 7, 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 2010/0133674 A1 hereinafter Hebert) in view of Denison et al (US 2013/0285260 A1 hereinafter Denison).
Regarding claim 1, Hebert discloses in Fig 2 and 4B:  A semiconductor package, comprising:
a die attach pad (502), a first lead (506b), and a second lead (506a): a first die (520b) attached to the die attach pad (See Fig 2);
a first die attach clip (526b) attached to the first die (520b) and to the first lead (506b);
a first heat slug (530b) extending from the first die attach clip to an exterior surface of the semiconductor package (See Fig 2 And 4b); 
a second die (520a) attached to the die pad (502) ( Examiner notes that in [0061] Hebert discloses that the two dies 520a and 520b can sit atop the die pad to save space. However, Hebert does not disclose the details of the stacked placement);
a second die attach clip (526a) attached to the second die (520a) and to the second lead (506a); a second heat slug (530a) extending from the second die attach clip (526a) to the exterior surface; and wherein the exterior surface of the semiconductor package (500) is at a top in the cross-sectional view of the semiconductor package (surface where 530a and 530b are exposed) [0061-0063, 0065, 0070].

However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: a second die (160) attached to the first die attach clip (338); wherein the second die (160) is completely above the first die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction (See Fig 3E), the vertical direction perpendicular to a plane along the die pad (110 in Fig 3A) [0017, 032].
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that a second die attached to the first die attach clip; wherein the second die is completely above the first die from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along 

Regarding claim 2, Hebert and Denison disclose:  The semiconductor package of claim 1, Hebert further discloses in Fig 2: wherein the first heat slug (530b) and the first die attach clip (526b) are welded together (See Fig 2) (See note below for claim 3 regarding limitation “are welded together”). 

Regarding claim 3, Hebert and Denison disclose:  The semiconductor package of claim 1, Hebert further discloses in Fig 2: wherein the second heat slug (530a) and the second die attach clip (526a) are welded together (See Fig 2). 
Additionally, the limitation “are welded together” is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process 

Regarding claim 5, Hebert and Denison disclose: The semiconductor package of claim 1.
Hebert and Denison do not disclose: wherein the first heat slug or the second heat slug has a vertical thickness of approximately 0.25 millimeters.
However, the Applicant has not disclosed that having the thickness of the thermally conductive device in a certain range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the thickness of the first thermally conductive device effects the overall package size and the heat transfer capability. Thus, the first thermally conductive device’s thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the first heat slug or the second heat slug” as a "result effective variable”, and arrive at the recited limitation.

Regarding claim 7, Hebert and Denison disclose: The semiconductor package of claim 1.
 Hebert does not disclose: wherein the first and second dies are stacked dies. 
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: wherein the first (150) and second dies (160) are stacked dies. 
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that wherein the first and second dies are stacked dies as taught by Denison in Hebert’s device since, this provides for a means to stack devices so that the package takes up less space while taking advantage of the heat dissipation features as shown by Hebert.

Regarding claim 8, Hebert and Denison disclose: The semiconductor package of claim 1.  Hebert further discloses: wherein portions of the first heat slug (530b) and 

Regarding Claim 11, Hebert discloses in Fig 7A/B: A semiconductor package, comprising:
a first lead (506b), a second lead (506a), and a die pad (502); 
a first die (520b) positioned on the die pad;
a first thermally conductive device (530b/526b)  coupled to the first die, the first thermally conductive (530b) device having a first surface that is approximately flush with a surface of the semiconductor package (See Fig 2); 
a second die (520a) positioned on (interpreted broadly per MPEP to mean in close proximity) the first thermally conductive device (530b/526b); and a second thermally conductive device (530a/526a) coupled to the second die (520a), the second thermally conductive device having a second surface that is approximately flush with the surface (See Fig 2) of the semiconductor package (500), the first die is above the second die from a cross-sectional view of the semiconductor package (See [0061 wherein Hebert discloses that the first die and second die can both be placed on the die pad stacked to save space); where a bottom side of the semiconductor package including the die pad (502) is at a bottom in the cross sectional view (See Fig 2) [0061-0063, 0065, 0070].
Hebert does not disclose: the first die is completely above the second die from a cross-sectional view of the semiconductor package; wherein a cross-sectional length of 
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: wherein the first die (160) is completely above the second die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction (See Fig 3E), the vertical direction perpendicular to a plane along the die pad (110 in Fig 3A).
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that the first die is completely above the first die from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the surface as taught by Denison in Hebert’s device since, this provides for a means to stack devices so that the package takes up less space while taking advantage of the heat dissipation features as shown by Hebert.

Regarding Claim 12, Hebert and Denison disclose: The semiconductor package of claim 11, wherein the first thermally conductive device (530b/526b) comprises a die attach clip (526b) coupled to a heat slug (530b). 

Regarding claim 15, Hebert and Denison disclose: The semiconductor package of claim 11.
 Hebert does not disclose: wherein the first and second dies are stacked dies. 
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: wherein the first (150) and second dies (160) are stacked dies. 
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that wherein the first and second dies are stacked dies as taught by Denison in Hebert’s device since, this provides for a means to stack devices so that the package takes up less space while taking advantage of the heat dissipation features as shown by Hebert.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al in an alternative interpretation (US 2010/0133674 A1 hereinafter Hebert) in view of Denison et al (US 2013/0285260 A1hereinafter Denison).
Regarding Claim 11, Hebert (alternative) discloses in Fig 7A/B: A semiconductor package, comprising:
a first lead (506b), a second lead (506a), and a die pad (502); 
a first die (520b) positioned on the die pad;
a first thermally conductive device (530b)  coupled to the first die, the first thermally conductive (530b) device having a first surface that is approximately flush with a surface of the semiconductor package (See Fig 2); 
a second die (520a) positioned on (interpreted broadly per MPEP to mean in close proximity) the first thermally conductive device (530b); and a second thermally conductive device (530a/526a) coupled to the second die (520a), the second thermally conductive device having a second surface that is approximately flush with the surface (See Fig 2) of the semiconductor package (500), the first die is above the second die from a cross-sectional view of the semiconductor package (See [0061 wherein Hebert discloses that the first die and second die can both be placed on the die pad stacked to save space); where a bottom side of the semiconductor package including the die pad (502) is at a bottom in the cross sectional view (See Fig 2) [0061-0063, 0065, 0070].
Hebert does not disclose: the first die is completely above the second die from a cross-sectional view of the semiconductor package; wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the surface.
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: wherein the first die (160) is completely above the second die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of 
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that the first die is completely above the first die from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the surface as taught by Denison in Hebert’s device since, this provides for a means to stack devices so that the package takes up less space while taking advantage of the heat dissipation features as shown by Hebert.

Regarding Claim 14, Hebert (alternative) and Denison disclose: The semiconductor package of claim 11, Hebert in an alternative interpretation further comprising a die attach clip (526b) positioned between the first die (520b) and the first thermally conductive device (530b).

Claims 1, 4, 6, 9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimichi et al (US 2011/0096509 A1 hereinafter Yoshimichi).
Regarding Claim 1, Yoshimochi discloses in Fig 1 and 2 (Note: claim is being rejected by viewing Fig 2 bottom side up): A semiconductor package, comprising:
a die attach pad (6a), a first lead (7a), and a second lead (8a);
 a first die (2) attached to the die attach pad (6a);
a first die attach clip (part of 4 connected to first die 2) attached to the first die and to the first lead (7a: 7a is connected to the first die 2 and hence first die attach clip is indirectly connected to the first die ad 7a);
a first heat slug (portion of 4 that is exposed at the top surface) extending from the first die attach clip (portion of 4 attached to first die 2) to an exterior surface of the semiconductor package (1);
 a second die (3) attached to the first die attach clip (4):
a second die attach clip (portion of 5 attached to second die 3) attached to the second die and to the second lead (8a: 8a is connected to the second die 3 and hence second die attach clip is indirectly connected to the second die pad 8a);
 a second heat slug (portion of 5 that is exposed at the top surface) extending from the second die attach clip to the exterior surface: wherein the second die (3) is completely above the first die (2) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the exterior surface, and wherein the exterior surface of the semiconductor package is at a top in the cross-sectional view of the semiconductor package (See note above and Fig 2) [0037-0040].

Regarding Claim 4, Yoshimochi discloses in Fig 1 and 2:  The semiconductor package of claim 2, wherein the first heat slug (portion of 4 exposed at the top) and the first die attach clip (portion of 4 attached to first die 2) are monolithic (See Fig 2).

Regarding Claim 6, Yoshimochi discloses in Fig 1 and 2:  The semiconductor package of claim 1, wherein the first heat slug, the second heat slug, the first die attach clip, and the second die attach clip are of a same material [0041]. 

Regarding Claim 9, Yoshimochi discloses in Fig 1 and 2:  The semiconductor package of claim 1, wherein the first heat slug (portion of 4 exposed) and the second heat slug (portion of 5 exposed) are of a first material ([0041]: copper); and the first die attach clip (portion of 4 connected to first die 2) and the second die attach clip (portion of 5 connected to second chip 3) are of a second material ([0041]: copper). Examiner notes that the claim does not specify that the first material and the second material are difference and hence Yoshimichi teaches all limitations of claim 9.

Regarding claim 10, Yoshimochi discloses in Fig 1 and 2:  The semiconductor package of claim 1, wherein the material is copper [0041].

Regarding claim 11, Yoshimochi discloses in Fig 1 and 2:  A semiconductor package, comprising:
a first lead (8a), a second lead (7a), and a die pad (6); a first die (3) positioned on the die pad;

a second die (2) positioned on the first thermally conductive device (5); and a second thermally conductive device (4) coupling (indirectly) the second die to the second lead (7a), the second thermally conductive device having a second surface that is approximately flush with the surface of the semiconductor package (See Fig 2), the first die (3) completely above the second die (2) from a cross-sectional view of the semiconductor package, where a bottom side of the semiconductor package including the die pad (6) is at a bottom in the cross-sectional view (See Fig 2); wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the surface (See Fig 2) [0037-0040].

Regarding claim 13, Yoshimochi discloses in Fig 1 and 2:  A semiconductor package, comprising; wherein the first thermally conductive device (5) is monolithic (See Fig 2). 


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Mamitsu 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is US 2016/0005675 A1, US 2015/0262904 A1, US 2005/0258533 A1, US 9698132 B2, US 9966330 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811